DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 21 recite the limitation "the planar antenna".  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims do not clarify and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, and 21 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Baks et al., (US 2014/0145883), hereinafter Baks.

 	Regarding claim 1 Baks as best understood discloses a package structure (Fig. 4, at 400), comprising: a planar core structure (Fig. 4, at 110; paragraph 0035) comprising a first side and a second side opposite the first side; an antenna structure (Fig. 4, at 420) disposed on the first side of the planar core structure, the antenna structure comprising a plurality of first laminated layers (Fig. 4, at L1-L4), each first laminated layer comprising a first patterned conductive layer (Fig. 4, at M1-M4) formed on a first insulating layer (Fig. 4, at D1-D4), an antenna (Fig. 4, at 422 and 424) formed on one or more first patterned conductive layers of the first laminated layers, the antenna including at least one L-shaped structure (Fig. 4, at 424); an interface structure (Fig. 4, at 330) disposed on the second side of the planar core structure; and an antenna feed line structure (Fig. 4, at 143) formed in, and routed through, the interface structure and the planar core structure, wherein the antenna feed line structure is not connected to the planar antenna (e.g., Fig. 4, at 143, 422, and 424).
	

    PNG
    media_image1.png
    809
    1061
    media_image1.png
    Greyscale


 	Regarding claim 2 Baks as best understood further discloses the package structure of claim 1, wherein the planar core structure comprises a core substrate formed of an insulating material (e.g., paragraph 0029).

 	Regarding claim 3 Baks as best understood further discloses the package structure of claim 1, wherein the interface structure comprises a plurality of second laminated layers (Fig. 4, at L1-L5), each second laminated layer comprising a second patterned conductive layer formed on a second insulating layer (Fig. 4, at D1-D5 and M1-M5).

 	Regarding claim 4 Baks as best understood further discloses the package structure of claim 1, wherein the interface structure comprises a plurality of second laminated layers (Fig. 4, at L1-L5), each second laminated layer including a second patterned conductive layer formed on a second insulating layer (Fig. 4, at D1-D5 and M1-M5), and wherein a power plane (e.g. paragraph 0006), a ground plane (e.g. paragraph 0006), signal lines (e.g. paragraph 0006), and contact pads (e.g. paragraph 0006) are formed on one or more patterned second conductive layers of the plurality of second laminated layers of the interface structure (e.g. paragraph 0006).

 	Regarding claim 11 Baks as best understood discloses an apparatus, comprising: a package structure (Fig. 4, at 400) comprising a planar core structure (Fig. 4, at 110; paragraph 0035) comprising a first side and a second side opposite the first side, an antenna structure (Fig. 4, at 420) disposed on the first side of the planar core structure, the antenna structure comprising a plurality of first laminated layers (Fig. 4, at L1-L4), each first laminated layer comprising a first patterned conductive layer (Fig. 4, at M1-M4) formed on a first insulating layer (Fig. 4, at D1-D4), an antenna (Fig. 4, at 422 and 424) formed on one or more first patterned conductive layers of the first laminated layers, the antenna including at least one L-shaped structure (Fig. 4, at 424), an interface structure (Fig. 4, at 330) disposed on the second side of the planar core structure, and an antenna feed line structure (Fig. 4, at 143) formed in, and routed through, the interface structure and the planar core structure, wherein the antenna feed line structure is not connected to the planar antenna (e.g., Fig. 4, at 143, 422, and 424); and an RFIC (radio frequency integrated circuit) chip (Fig. 4, at 150) comprising a semiconductor substrate (e.g., paragraph 0005 “semiconductor RFIC”) having an active surface (paragraph 0024) and an inactive surface (paragraph 0024, claim 21), and a BEOL (back end of line) structure (paragraph 0024) formed on the active surface of the semiconductor substrate, wherein the RFIC chip is mounted to the package structure by connecting the BEOL structure of the RFIC chip to contact pads (Fig. 4, at 152; paragraph 0024) of the interface structure.

 	Regarding claim 12 Baks as best understood further discloses the apparatus of claim 11, wherein the planar core structure comprises a core substrate formed of an insulating material (e.g., paragraph 0029). 

 	Regarding claim 13 Baks as best understood further discloses the apparatus of claim 11, wherein the interface structure comprises a plurality of second laminated layers (Fig. 4, at L1-L5), each second laminated layer comprising a second patterned conductive layer formed on a second insulating layer (Fig. 4, at D1-D5 and M1-M5),

 	Regarding claim 14 Baks as best understood further discloses the apparatus of claim 11, wherein the interface structure comprises a plurality of second laminated layers (Fig. 4, at L1-L5), each second laminated layer including a second patterned conductive layer formed on a second insulating layer (Fig. 4, at D1-D5 and M1-M5), and wherein a power plane (e.g. paragraph 0006), a ground plane (e.g. paragraph 0006), signal lines (e.g. paragraph 0006), and contact pads (e.g. paragraph 0006) are formed on one or more patterned second conductive layers of the plurality of second laminated layers of the interface structure (e.g. paragraph 0006).

Regarding claim 21 Baks as best understood discloses a method of manufacturing a package structure (Fig. 4, at 400), the method comprising: forming a planar core structure (Fig. 4, at 110; paragraph 0035) comprising a first side and a second side opposite the first side; forming an antenna structure (Fig. 4, at 420) on the first side of the planar core structure, the antenna structure comprising a plurality of first laminated layers (Fig. 4, at L1-L4), each first laminated layer comprising a first patterned conductive layer (Fig. 4, at M1-M4) formed on a first insulating layer (Fig. 4, at D1-D4), an antenna (Fig. 4, at 422 and 424) formed on one or more first patterned conductive layers of the first laminated layers, the antenna including at least one L-shaped structure (Fig. 4, at 424); forming an interface structure (Fig. 4, at 330) on the second side of the planar core structure; and forming an antenna feed line structure (Fig. 4, at 143) in, and routed through, the interface structure and the planar core structure, wherein the antenna feed line structure is not connected to the planar antenna (e.g., Fig. 4, at 143, 422, and 424).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 17, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baks in view of Garcia et al., (US 2016/0056544), hereinafter Garcia.

 	Regarding claim 7 Baks as best understood does not disclose the package structure of claim 1, further comprising a cage wall structure in the antenna structure, the cage wall surrounding the antenna.
	Garcia discloses a cage wall structure in the antenna structure, the cage wall surrounding the antenna (paragraph 0110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the package structure disclosed by Baks in accordance with the teaching of Garcia regarding cage wall structures in order to reduce surface waves in the structure (Garcia, paragraph 0110).

 	Regarding claim 9 Baks as best understood does not disclose the package structure of claim 7, wherein the cage wall structure includes a plurality of conductive grounded rings that extend vertically through the antenna structure.
 	Garcia discloses wherein the cage wall structure includes a plurality of conductive grounded rings that extend vertically through the antenna structure (paragraph 0110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the package structure disclosed by Baks in accordance with the teaching of Garcia regarding cage wall structures using conductive grounded rings in order to reduce surface waves in the structure (Garcia, paragraph 0110).

 	Regarding claim 17 Baks as best understood does not disclose the package structure of claim 1, further comprising a cage wall structure in the antenna structure, the cage wall surrounding the antenna.
	Garcia discloses a cage wall structure in the antenna structure, the cage wall surrounding the antenna (paragraph 0110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the package structure disclosed by Baks in accordance with the teaching of Garcia regarding cage wall structures in order to reduce surface waves in the structure (Garcia, paragraph 0110).

 	Regarding claim 19 Baks as best understood does not disclose the package structure of claim 7, wherein the cage wall structure includes a plurality of conductive grounded rings that extend vertically through the antenna structure.
 	Garcia discloses wherein the cage wall structure includes a plurality of conductive grounded rings that extend vertically through the antenna structure (paragraph 0110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the package structure disclosed by Baks in accordance with the teaching of Garcia regarding cage wall structures using conductive grounded rings in order to reduce surface waves in the structure (Garcia, paragraph 0110).

 	Regarding claim 24 Baks as best understood does not disclose the method of claim 21, further comprising forming a cage wall structure in the antenna structure, the cage wall surrounding the antenna.
 	Garcia discloses a cage wall structure in the antenna structure, the cage wall surrounding the antenna (paragraph 0110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the package structure disclosed by Baks in accordance with the teaching of Garcia regarding cage wall structures in order to reduce surface waves in the structure (Garcia, paragraph 0110).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 5-6, 8, 10, 15-16, 18, 20, 22-23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 5, patentability exists, at least in part, with the claimed features of   wherein the antenna includes four of the L-shaped structures.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of   wherein the cage wall structure is electrically connected to the L-shaped structure through a first ground plane layer of the core structure.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of   a first antenna feed line structure and a second antenna feed line structure; a first bridge formed on one of the one or more first patterned conductive layers and connected to the first antenna feed line structure; and a second bridge formed on a different one of the one or more first patterned conductive layers and connected to the second antenna feed line structure, wherein the first bridge and second bridge cross each other in a central portion of the package structure.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 15, patentability exists, at least in part, with the claimed features of   wherein the antenna includes four of the L-shaped structures.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 18, patentability exists, at least in part, with the claimed features of   wherein the cage wall structure is electrically connected to the L-shaped structure through a first ground plane layer of the core structure.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 20, patentability exists, at least in part, with the claimed features of   a first antenna feed line structure and a second antenna feed line structure; a first bridge formed on one of the one or more first patterned conductive layers and connected to the first antenna feed line structure; and a second bridge formed on a different one of the one or more first patterned conductive layers and connected to the second antenna feed line structure, wherein the first bridge and second bridge cross each other in a central portion of the package structure
Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 22, patentability exists, at least in part, with the claimed features of   wherein the antenna includes four of the L-shaped structures.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 25, patentability exists, at least in part, with the claimed features of wherein the cage wall structure is electrically connected to the L-shaped structure through a first ground plane layer of the core structure.
 	Baks and Garcia are all cited as teaching some elements of the claimed invention including a package structure comprising a planar core structure, an antenna structure, an interface structure, laminated layers, a conductive layer, an insulating layer, and an antenna including an L-shaped structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845